DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/03/2022 has been entered.

Response to Arguments
Applicant's arguments, filed 01/03/2022, with regards to double patenting rejection of claims 1-21 over U.S Patent No. 10,478,251, have been fully considered but they are not persuasive.  The Applicant argues that the submitted Terminal Disclaimer filed on 01/03/2022, overcomes the rejection.  The Examiner wishes to express that the terminal disclaimer was reviewed and NOT accepted.  Rick Gregory, who signed the Terminal Disclaimer, is not listed as an Attorney of Record, and so the Terminal Disclaimer was not accepted.  Therefore, the double patenting rejection is maintained.  Please see Terminal Disclaimer section and double patenting rejection below.


Terminal Disclaimer
The terminal disclaimer filed on 01/03/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S Patent No. 10,478,251 has been reviewed and is NOT accepted.
This application was filed on or after September 16, 2012.  The person who signed the terminal disclaimer is not the applicant, the patentee or an attorney or agent of record. See 37 CFR 1.321(a) and (b).
This application was filed on or after September 16, 2012. The person who signed the terminal disclaimer has failed to state in what capacity it was signed on behalf of the juristic entity, and the person who signed it has not been established as being authorized to act on behalf of the juristic entity.
Power of Attorney (PoA) can be given to customer number, wherein all practitioners listed under the customer number have PoA.  If PoA is given to a list of practitioners by registration number, the list may not comprise more than 10 practitioners or a separate paper signed by a 37 CFR 1.33(b) party must be in the record identifying which of the practitioners, up to 10, are recognized as having PoA.  If the applicant is a juristic entity (e.g., corporation), a representative of the applicant cannot sign the TD unless it is established that the representative is a party authorized to act on behalf of the applicant.  
*Note: The Attorney who signed the Terminal Disclaimer, Rick Gregory, is not listed as an Attorney of Record for this application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,478,251 (hereinafter Shuffler). 
Regarding claims 1-3 of the instant application, claim 3 of Shuffler discloses: 
A device (claim 1, line 1) comprising: a catheter section comprising a distal end, a proximal end, and a flexible region located at the distal end (claim 1, lines 2-4); a laser fiber disposed within the catheter section (claim 1, line 9), wherein the laser fiber is configured to emit laser light at a fiber distal end (claim 1, lines 9-10); and 10a wire comprising a distal end coupled to the catheter section (claim 1, lines 11-12), wherein the wire is configured to effect flexion of the distal end of the catheter section about the flexible region (claim 1, lines 12-17), wherein a distal portion of the wire has a smaller diameter than a proximal portion of the wire (claim 1, lines 17-18).
Shuffler also discloses the device of claim 1, comprising a first lumen disposed within the catheter section (claim 2, lines 1-2), wherein the first lumen comprises an open distal end at a proximal end of the catheter section (claim 2, lines 2-4), wherein 
Shuffler also discloses the device of claim 2, comprising a second lumen disposed within the catheter section adjacent the first lumen (claim 3, lines 2-3), wherein the laser fiber is deployed via the second lumen (claim 3, line 3).  
Regarding claims 4-5 of the instant application, claim 5 of Shuffler discloses: 
The device of claim 3, comprising a guidewire (claim 4, line 1).
Shuffler also discloses the device of claim 4, wherein the guidewire is deployed via the second lumen (claim 5, lines 1-2).
Regarding claim 6 of the instant application, claim 6 of Shuffler discloses: 
The device of claim 4, comprising a guidewire lumen disposed within the catheter section adjacent the first lumen (claim 6, lines 1-2), wherein the guidewire is deployed via the guidewire lumen (claim 6, line 3).
Regarding claim 7 of the instant application, claim 7 of Shuffler discloses: 
The device of claim 4, wherein the guidewire has at least one of a variable stiffness along its length and a stepped diameter along its length (claim 7, lines 1-3).
Regarding claims 8-9 of the instant application, claim 9 of Shuffler discloses:
The device of claim 1, comprising a radio-opaque band fixed to the catheter section (claim 8, lines 1-2). 
Shuffler also discloses the device of claim 8, wherein the distal end of the wire is secured to the radio- opaque band (claim 9, lines 1-2).
Regarding claims 10-11 of the instant application, claim 11 of Shuffler discloses:

Shuffler also discloses the device of claim 10, wherein the flexible region is distal of the inflatable member (claim 11, lines 1-2).
Regarding claim 12 of the instant application, claim 12 of Shuffler discloses: 
The device of claim 10, wherein the flexible region is disposed within the inflatable member (claim 12, lines 1-2). 
Regarding claim 13 of the instant application, claim 13 of Shuffler discloses: 
The device of claim 10, wherein the flexible region is proximal of the inflatable member.
Regarding claim 14 of the instant application, claim 14 of Shuffler discloses: 
The device of claim 10, wherein the inflatable member comprises at least one of elastomer, thermoplastic polymer, silicone rubber, latex rubber, natural rubber, butadiene-based co-polymer, polyvinyl chloride, complex co-polymer, styrene- ethylene butylene-styrene co-polymer, polyethylene, polypropylene, and Nylon (claim 14, lines 1-6).
Regarding claims 15-16 of the instant application, claim 16 of Shuffler discloses:
The device of claim 1, wherein the flexible region comprises a coil member (claim 15, lines 1-2).
Shuffler also discloses the device of claim 15, wherein the coil member includes a section comprising a pitch that is larger than adjacent coil pitches (claim 16, lines 1-3).
Regarding claims 17-18 of the instant application, claim 18 of Shuffler discloses:

Shuffler also discloses the device of claim 17, wherein the braid comprises a section with a pic that is larger than adjacent pics (claim 18, lines 1-2).
Regarding claim 19 of the instant application, claim 19 of Shuffler discloses: 
The device of claim 1, wherein the flexible region comprises a polymer that is more pliable than a 15polymer in at least one adjacent region of the catheter section (claim 19, lines 1-4).
Regarding claim 20 of the instant application, claim 20 of Shuffler discloses: 
The device of claim 1, wherein the flexible region comprises a wall thickness that is thinner than at least one adjacent wall thickness (claim 20, lines 1-4).
Regarding claim 21 of the instant application, claim 21 of Shuffler discloses: 
A method (claim 21, line 1) comprising: configuring a catheter section to include a distal end, a proximal end, and a flexible region located at the distal end (claim 21, lines 2-5); configuring the catheter section to include a laser fiber 25configured to emit laser light at a fiber distal end (claim 21, lines 10-11); and configuring the catheter section to include a wire comprising a distal end coupled to the catheter section (claim 21, lines 12-13), wherein the wire is configured to effect flexion of the distal end of the catheter section6Attorney Docket No. DFLC.P008C1 about the flexible region (claim 21, lines 15-20), wherein a distal portion 

Allowable Subject Matter
Claims 1 - 21 would be allowable upon receipt of a timely filed Terminal Disclaimer to overcome the Double Patenting Rejections set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
With regards to independent claims 1 and 21, the claimed subject matter is found to be allowable primarily because the prior art of record (namely Gould, Webster, Hillsman, Saab, Shiber, Pray, West, and Jones) does not disclose a device or method wherein a distal portion of the wire has a smaller diameter than a proximal portion of the wire.  No other prior art document or reference could be found that teaches or renders obvious this limitation in light of the rest of the claim.  Claims 2-20 are found to also contain allowable subject matter due to their dependency on independent claim 1.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).  The Examiner wishes to remind the applicant that the double patenting rejection must be overcome.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TAYLOR HOLTZCLAW whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.T.H./
M Taylor HoltzclawExaminer, Art Unit 3792                                                                                                                                                                                                        
/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792